 

Case 3:09-cr-00272-RDM Document 398 Filed 05/14/20 Page 1 of 8

Jpical Gee Gels Diidect Gost

wend

‘Wedel Bas el “y a Seeman Ulany coe

   

Umeltal Stabis aj, Aemations 3: 09-CiL-272—]
fo | he Manber- 4. Choy -adg-or

Midas To Condtiaw

 

cor

  

du the Unedal Sed, fh buy Lett ft We Piel. Las bier or bn,

bs biortenden Riguare. - E (Mat geRes, Mitcin wr Compass cone ds,
Bebvire. Fimeaat to 12@UYS02 3582 GILSMA)

Do. Fitted aud) Preceshred Netety

eer seat 2a dene “Park, Greliaw tong dantcer” by He date

hineredate Gos. bo tet ye te ute # aan he bx.

 

: ae Saucon Hdl hbase Thin Hog co Ae hy A, anne Sawa!

eH

ab He Pune “Heer Paster fume va Peres 2 Jit. Lenadan

 

he, dertxad 105 pei thes ig Has Sian {ew pcks sete) on

ak

: i
oa} Th fatechionsse $ i thens T (Ga Aten t iy. Emagen } eg? Pipe. Ag

 
 

Zp na Lan ~ ‘s ae
Dae pact. devtig Bei. Mee Lows? te Cee da pet. oe

S
el *
CE ae fu. $a Soy pe o ee y epee
ee Nekien goer [eo oot Sdakace MCAD
koe we

2 rae oo vgs AB Rebeca Boe wa we , aie ial oa
w Geel aholer She eens alee Sy ee Sees i be goretal on

 

heme Tyee er ohekinde Adie

 PMa pnedion Shoulda be. i Penh cds te He Lag twereiee ty

    
  

. a ae re Be gon. ®
Buy ee ween iit ftdachd , _ Bah nett ooh wpataciog Fhicce

: pin. ay ee LOVuR NT pa wnaincies Ua Eemdroad cp.
Casé 3:09-cr-00272-RDM Document 398 Filed 05/14/20 Page 2 of 8

bi —

_, eta Ma Cn geanie *s Cae cP, Ge not o aangey be Ye pad,
bith me Utila pe and us Litas Uy. Ine Ber. Maobet ay’
— tees aa Cpscaic "2 wats Meh Blot 3 Paneer haant iets,
; haueng Sag penced! a tem Shoe Raed Har mor adde te Poh
jp padtire dine shots. Me lng ilaes og on gitar claoga of, mef omy
- \o Conlbching he Antes , bok ef Liging. spots Hee Arie. The
} cdéresr dite ce Hs Claas fasghtence! by hes reg Aaemmatd eed
H Has Cloer leerng Conable fe uderd bat sudgert. He her
tld, Gk, te Semtadsy etka toes or tetads Advierdgs Since
hee beep litily Adidad ih other for feve' inal Casig
- bi Addin ud urhed on locds chert, rehackeret Lud mez
wn Lebes Sanitary DUDEK
Yu Gaadan has tote crete ry case t compelling & Mostar
. te Aaa der Sendines Qrendipeia’ betes of the. Spree fbah.
Mf , Hat Covws9 pew a gure 4 Aiaage utd cmelebsiang
i burtth Cinéma. New mat u. ulbager ty Ye Coma unit,
+ Oud fur mehin 1 Mone linfriicmnnd ot Sevohacio' adoletind fe
| Hees Sere’ celhees vo Hie Mewaleles  Seetun SSSG).
' een or Uipdd t Pre  edothpenic hartielly cxp  the,
Center Pontlatin, 2 SP Md Pichu, | Bah. Mie Lure

 

%

4 Guster baa Ihab on 2 an ne sean tne. Crea Gy te _
Paad te Pip Grddas, Ode mah trp ids penny get,

stock. pg ig ee

wr

|
“|
&

 

 

on 7
pe a te
~ Case 3:09-cr-00272-RDM Documésit 398 Filed 05/14/20 Page 3 of 8

7h. a & ss Ro s tata : & gt ea ye
un Se igen wv , hap a Hu Coot - Weaver cy Ee

[hides Adan hea, ute ed:

 

 

beatae

Up ice cee ED — 4 seh Se ar da Brey hay fly pe
| TRO Wha LasPhenee, <7, Aa patel COV Tt Z hin Ghadan
Maks fhe few kuti, Ha Hert, diy perce for amy
S . ; ~ s S bg ¢ - * A: fg . .
 Reapnad byt whedin og We feelesar Autewwey theirs (600)

& 4

lame PE UO Bae ea AY. Cet Bes Qt dod The

 

 

Fagot Saag fet oCiebteoy fc a Loeseeas Camere ¥ of sf $4 Age a '
#

)

AAD fa prerral: Me Sentieccing. jutge poroclaitar ds
CRATE ce Leafenas. pred fet fuateteloey 2 Stadines brasal

. an, Leptaaareluity | cane Ce mgiibles 4 bbieeres ubfscwsts Hy. had exdloul
4 fits ford ple tee! fade Deb tonsa Protec. light i iyopeod

fer efcatdeere ¥ ft, HOP by tom i Pte ap Whe Cbg exebeed (9
peated

po

 

a Lechily , re Hu Aye “x ve cay a th BEE tog butd G. Mga kk
_ | ot
by. He we it. reba * oe of ae ae - otiads bene ae 18 eles? wteie °

Feat chy Med ug 2008, Storlnd Courts Howuchead the Lounheg

   

yg
a MEhae Detter le alpen 3 Hodiont tpthcscue tae Ug: ageind
wk Limelir Ve, Faget Step fet trtere tyotemitliates tcnspanl,

ee Waheed © BOP Ma 1d tveerey, JoreWe Gites Td&
: : g ‘, ES he

 

EM D ohte Yodg Eder they” th. feet. te eh Adead Gtbacenshotige
i Mattrachtin Sly be viftinaiial’ ¢ scene. Olmos a tretae fevdlees
ow tude! else - fable” wdee da Ueetiat Seb uf Gane ot ce ae

. EP Me Fi, "ah (EB ve. Ager 3 dese) , fotlge “neg ho darteate

_ Ha. wt fphicad ti oY) Wig partnaets S Helene : . wh} ELC Gumee
. ee iy

 

 

4 i Lewy r, ote is ities oss ethane beg tha 2 Spaniel * , pe Ee platds
ea : :
vo naive The pardnent., a hag Leeae Aiea. &. ithuant 4 aan wt 4 betas tee

conn Man Altes Mebane? i thietind Phegsaslees dace” ptenever whiphileign cheat

 
 

Casé 3:09-cr-00272-RDM Document 398 Filed 05/14/20 Page 4 of 8

j

|
ie

te

of he padd Rae cdirstrkie pa wl faded

" Cen onaethig une. The ptelrng ue fener Hed Covre-t)
Plea chewie WIT ae Une. oF 2y hasea tue Os

i | Geb raat ts brehur Aenea uv Badly 4 lock’ Pata ntin’ gebiw
ake He Qeathedds ad vrei .

iL Labia fo Chitty. Ye. at Littmin ie Motige hemedlics

 

- Eempilutily lef ett. YY fF Apna of vet 3 EH: Gets # mph in
- Ludied ba Siehing cLigend Phe fr fa Heae hire .
«Ctl bee, Ghe Count Shred More Hho tealuten ba troteyt
Uphavaatin ug carcsent o F5Sk9 One? rma! Ma Credon
ae 1 Att Shown Ait dune of He ay kerb ag cunemanl
a. LA fete .

- 0.  Salkaee Redlneticy Authitd, _
oo — The Gert he bsillerLe fy oredee Fup. Cutan Vanmacteed,
. © peace te heme thefinkiy of Senbines ppeluced le fom wie
.emalis ku Unaguet dnate Redan State th 18 US € F498 IGM). _
Ga dngolifeed Cy the First Sten het, dectin 39 ba Celaya) Skee
| ek relevant part he oh brant” pay pidge Yhe fermez'
Limganansrmanl, of rer Oewritterete pes fectn_Sef fet bn LS § 35556)
Fe Mts wylint Hay wk Linglicable of. ut frida At vo
+ db na crrtlitaty ened canybetling fedacns waetaeds 1uch racks CLUE «
co 4-4 Wye bration sechka Aedeef shel Ha eh adf pica
tare orelinasy vr Crmpittine petsn. The tntgeus, Malt atetuy, dts fe,
Cortisms tears oy Her Cour toe Phe Stmatt evar COUPE EY
a re pocunt oo tngedling ond azbiactilcvcry UMbumabentia
 

Case 3:09-cr-00272-RDM Documegt;398 Filed 05/14/20 Page 5 of 8

f ee

fhad “UBernad Cart! Cia aa at Pademee. her Fis Fed

aged (oF ( 4 a 4 2 # 2
Thue, Ma Linadan pdoes the earl ve Oeler hes “ewimediiods

 

S,
iy

PS ce pet
: Pe

  

Cerny? cata thd Nelegae Une Lvl Me ARLES”

ty f

atheteradcn te woldedicred clays of Hews Loxfomeded or
ge \

# gh
at

e fs j
dg!

Sp j : wf ne, oh a #
fiers tedachen & tine Servet!

 

  

 

Me Lereding chhameee Qvtlet ahiel
aE 5 ;

“Ge

es : é 3 . : sit 4 +
Bow pee fe Le we fgg eek ot
> Setoedem Pye tae Pred tg.

 

4 . > : ‘
ie View Siete Cte OMS Pe oe Fee

 

oe ff : ;

4 bo ag . a poy ee «2 ACE ane. 4 . A
(MS AM TBM eg, GS. Teewind tun Mena Negie Udy Sanpete ts,
ss e z " ‘ x : & 2

 
 

 
—~ Casé3:09-cr-00272-RDM Document a Filed 05/14/20 Page 6 of 8
iG.

tee

7 Oey etm ward Clraed Lath

rt .
| f ap ade ; yar
iL cont Atel, Sertily Vat He adise SOT aE bn

fhe iieten Leta teria we tg eet) Bene hfe i

ai

ae

' j
é of af : y : 3 Sy. . ay ‘ ’
ae ow Py cba tertile e Seeds tet ol soe PS veg.

2

: : \ Be oye A
ake Feat a7 “te ok. Re F fe —_ em “Age + : OR 0 gu i v's - ae tye

|

peat ys — tomé Asnid te Vk btu meat Belay Aegee:

 

clas ms titre? anshe_ ths pats of pengadtics age piste ty

“he 3 ke
fiks Limakae  hoey-euy

  

4 teen [rasan (any

OO Po. Bey 17Z4b2e
ce ee Teal ST.

|
H

 
Case 3:09-cr-00272-RDM Document 398 Filed 05/14/20 Page 7 of 8

COSTOPOULOS, FOSTER & FIELDS
ATTORNEYS AND COUNSELORS AT LAW

831 MARKET STREET
LEMOYNE, PENNSYLVANIA 17043-1518
WILLIAM C. COSTOPOULOS TELEPHONE (717) 761-2121
DAVID J. FOSTER FAX (717) 761- 4031
LESLIE M. FIELDS WWW.COSTOPOULOS.COM
GEORGE H. MATANGOS
HEIDI F, EAKIN
May 13, 2020

Clerk via FedEx Overnight

U.S. Courthouse

Federal Building

235 North Washington Avenue
Scranton, PA 18503

RE: United States of America v. Michael T. Conahan
No. 3:09-CR-272-1

Dear Clerk:

On behalf of the Defendant, Michael T. Conahan, we are forwarding for filing in
the above-captioned matter the original and two (2) copies of his pro se Emergency
Motion for Compassionate Release. A true and correct copy of the motion has been

served on counsel for the Government this day by regular mail.

Thank you for your attention to this pro se filing.

  

Sincerfly yours,

William C. Costopoulos, Esquire

cc: Fran Sempa, Assistant U.S. Attorney (w/ encl)

Encl.
Case 3:09-cr-002 SM Docur |
‘ase | 09 cr 00272-RDM | Document 398 Filed 05/14/20 Paae 8 of 8 4

 

NICHOLAS RESSETAR ACTWGT: 1 -
MS TPOULOS FOSTER & FIELDS CAD: A AQINETA220
831 MARKET ST

LEMOYNE, PA.17043 BILL SENDER

ORIGIN ID ne crys (i) 761-2124 SHIP DATE: juan
i |
UNITED STALES US |
To U.S. COURTHOUSE (
* CLERK |

: FEDERAL BUILDING |
935 NORTH WASHINGTON AVE

SCRANTON PA 18503

iw 270-5680 REF: JUDGE MICHAEL CONAHAN
DEPT:

il a
4

56BI32925/F 4A

2011200424000

  

 

THU - 14 MAY 3:00P

FedEx Ship Manager - Print Your Label(s)

 

7704 5366 8389 ‘STANDARD OVERNIGHT ;
418503
PA-US ABE 4

“WANN

~ 5/43/2020

 
